RYMER, Circuit Judge,
concurring in part and dissenting in part.
I agree that a federal district court lacks concurrent jurisdiction over claims that are within the jurisdiction of the Court of Federal Claims under the Administrative Dispute Resolution Act of 1996 (ADRA). 28 U.S.C. § 1491(b)(1). As this is so, it follows that Fire-Trol’s allegations that the Forest Service’s pre-2005 contract cycle decisions are arbitrary and capricious, and that they violate the requirements of the Federal Acquisition Regulation (FAR) and the Competition in Contracting Act (CICA), are “in connection with a proposed procurement” of fire retardant and thus are within the exclusive jurisdiction of the Court of Federal Claims under ADRA. This is not affected by the fact that when Fire-Trol first went to the Court of Federal Claims after the district court’s dismissal, the Court of Federal Claims also dismissed the action because it found that Fire-Trol lacked standing as an “interested party” to pursue the relief requested before a specific solicitation for bids was announced. See Fire-Trol Holdings, LLC v. United States, 62 Fed.Cl. 440, 443-45 (2004). That was simply a matter of timing, not subject matter jurisdiction. And, since then, the 2005 contract cycle was initiated and the Court of Federal Claims has in fact adjudicated these claims.
*628While I agree that we should remand Fire-Trol’s rule-making claim under the Administrative Procedure Act, 5 U.S.C. § 553,1 would vacate, rather than reverse, that aspect of the district court’s decision. Much more is now known about the nature of proceedings in the Court of Federal Claims — and the position of the parties with respect to the relief available in that forum — than when the district court rendered its decision. I believe appellate review on the issue of jurisdiction, as well as on the merits, would benefit from a more fully developed and focused record on the relationship between § 553 and the ADRA. In any event, consideration of jurisdiction is never foreclosed, and of course the mandate does not preclude addressing jurisdiction in the sense of whether the APA is even triggered. Consequently, I am confident that the court will not adjure continuing attention to the scope of its jurisdiction in light of what materializes on remand.